Exhibit 10.11

 

ENVIRONMENTAL POWER CORPORATION

 

Amended and Restated Nonstatutory Stock Option Agreement

Granted Under the Restated 2001 Stock Incentive Plan

 

1. Grant of Option.

 

This agreement, entered into as of June 29, 2005, amends and restates in its
entirety that certain Nonstatutory Stock Option Agreement, dated March 16, 2005
(the “Original Option Agreement”), evidencing the grant by Environmental Power
Corporation, a Delaware corporation (the “Company”), on March 16, 2005 (the
“Grant Date”) to Steven Kessner, a consultant to the Company (the
“Participant”), of an option to purchase shares of the Company’s common stock,
$0.01 par value per share (“Common Stock”), pursuant to the Company’s Restated
2001 Stock Incentive Plan (the “Plan”).

 

The option evidenced by this Agreement shall be exercisable for up to a total of
42,751 shares (the “Shares”) of Common Stock at an exercise price of $7.25 per
share, on the terms and conditions set forth herein and in the Plan. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on
September 14, 2010 (the “Final Exercise Date”). The option to purchase any
Shares represented by the Original Option Agreement in excess of the number of
Shares referred to in this paragraph is hereby cancelled and shall be of no
further force or effect.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting.

 

This option shall be fully vested as to all of the Shares as of the date hereof,
but may not be exercised prior to September 14, 2005. However, the right to
exercise this option shall terminate immediately upon any breach by the
Participant of any of the Surviving Obligations (as defined in that Termination
Agreement, of even date herewith, among the Company, TSL Partners, LLC, the
Participant and the other Representatives named therein (the “Termination
Agreement”)).

 

3. Exercise of Option.

 

Each election to exercise this option shall be in writing, in substantially the
form attached to this agreement as Exhibit A, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in cash, by check or wire transfer of immediately available
funds, for the Shares purchased. The Participant may purchase less than the
number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.



--------------------------------------------------------------------------------

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law.

 

6. Entire Agreement.

 

This Agreement, together with the Termination Agreement, constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

7. Amendment.

 

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Participant.

 

8. Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New Hampshire, except to the extent that the laws of
the State of Delaware would govern any of the matters set forth herein.

 

9. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which has been
furnished to the Participant.

 

[remainder of page intentionally left blank – signature pages follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Option
Agreement to be executed under its corporate seal by its duly authorized
officer.

 

       

ENVIRONMENTAL POWER CORPORATION

Dated: June 29, 2005      

By:

  /s/    KAMLESH R. TEJWANI                    

Name:

  Kamlesh R. Tejwani            

Title:

  President and Chief Executive Officer

 

-3-



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof and the Company’s Restated 2001 Stock Incentive Plan. The
undersigned hereby acknowledges receipt of a copy of the Company’s Restated 2001
Stock Incentive Plan.

 

PARTICIPANT:

/s/    STEVEN KESSNER         Steven Kessner

Address:

 

-4-